FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $44.
This case was tried with the case of Hazel Wildenhaim and that of Barbara Wildenhaim, p. a., against the same defendant. (See rescript in the latter case.)
The sum awarded is the amount of the bill for medical services rendered plaintiff’s daughter, Barbara.
It is not improbable that a portion of the -bill was incurred in preparation for trial but as that does not definitely and clearly -appear, the Court will not reduce the amount awarded.
Defendant’s motion is denied.